UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 15-4092


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

WILLIE SLOCUM, JR.,

                Defendant - Appellant.



Appeal from the United States District Court for the Southern
District of West Virginia, at Charleston.  John T. Copenhaver,
Jr., District Judge. (2:13-cr-00274-1)


Submitted:   January 29, 2016               Decided:    April 22, 2016


Before WYNN and    DIAZ,    Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


John A. Carr, Charleston, West Virginia, for Appellant.       R.
Booth Goodwin II, United States Attorney, Steven I. Loew,
Assistant United States Attorney, Charleston, West Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Willie        Slocum,    Jr.,    appeals    the    360-month        sentence   the

district      court   imposed     after    a   jury    convicted    Slocum     of   all

charges in a 5-count second superseding indictment. 1                     Counsel for

Slocum has filed a merits brief, asserting that the district

court    committed       reversible       procedural     error      in    determining

Slocum’s      criminal       history     category      and   that    the     selected

sentence      is    substantively        unreasonable.        We     reject     these

arguments and affirm the criminal judgment.

     We review any federal sentence for reasonableness, applying

the abuse of discretion standard.                United States v. Lymas, 781
F.3d 106, 111 (4th Cir. 2015) (citing Gall v. United States, 552
U.S. 38, 41 (2007)).          First, this court considers the procedural

reasonableness of the sentence, which requires us to evaluate

whether the district court committed a significant procedural

error, such as improperly calculating the Sentencing Guidelines

range    or     failing      to      appropriately      consider     the     relevant

sentencing factors.           Gall, 552 U.S. at 51.          If the sentence is



     1  Specifically, Slocum was convicted of conspiracy to
distribute more than one kilogram of heroin, in violation of 21
U.S.C. § 846 (2012); conspiracy to distribute an unspecified
quantity of oxycodone, also in violation of 21 U.S.C. § 846; two
counts of being a felon in possession of a firearm, in violation
of 18 U.S.C. §§ 922(g)(1), 924(a)(2) (2012); and engaging in
witness tampering, in violation of 18 U.S.C. § 1512(b)(1)
(2012).



                                           2
procedurally           reasonable,       we    then     assess       its    substantive

reasonableness,           taking     into     account       the     totality     of   the

circumstances.          Id.

       Slocum      challenges      the      procedural      reasonableness       of   his

sentence in terms of the district court’s decision to assign him

to criminal history category VI.                      Because Slocum raised this

issue at sentencing, our review for an abuse of discretion is

preserved, see United States v. Lynn, 592 F.3d 572, 576 (4th

Cir. 2010), and the Government bears the burden of demonstrating

the harmlessness of any error in this regard, see id. at 585.

See also United States v. Savillon-Matute, 636 F.3d 119, 123

(4th       Cir.   2011)   (observing        that   procedural       sentencing     errors

“are routinely subject to harmlessness review” (quoting Puckett

v. United States, 556 U.S. 129, 141 (2009)).                           Under harmless

error review, the Government may avoid reversal by showing that

the error “did not have a ‘substantial and injurious effect or

influence’        on   the    result.”        Lynn, 592 F.3d    at    585   (quoting

United States v. Curbelo, 343 F.3d 273, 278 (4th Cir. 2003)).

       We accept Slocum’s contention that the district court erred

in this aspect of its Guidelines computation, 2 but hold that the

Government has demonstrated that the error is harmless.                           As the

       2The   Government,  consistent   with  its   position  at
sentencing, suggests in its response brief that the error may be
assumed. Appellee’s Br. at 6.



                                              3
Government notes in its response brief, regardless of whether

Slocum was placed in criminal history category I or VI, his

Guidelines range was 360 months to life in prison because he was

assigned    a    total     offense    level         of    42.       See    U.S.    Sentencing

Guidelines       Manual     ch. 5,        pt.       A    (sentencing        table)    (2014).

Because the error cannot be considered to have had an injurious

effect on Slocum’s sentence, we conclude that the assignment of

error   fails     on     assumed    error       review.          See      United   States    v.

Hargrove, 701 F.3d 156, 163 (4th Cir. 2012) (explaining that

“the assumed error harmlessness inquiry is an appellate tool

that we utilize in appropriate circumstances to avoid the ‘empty

formality’ of an unnecessary remand where it is clear that an

asserted guideline miscalculation did not affect the ultimate

sentence”).

     Slocum’s second and final appellate contention is that his

sentence is substantively unreasonable in light of the specific

facts and circumstances of his case.                       “A review for substantive

reasonableness         takes       into     account           the    ‘totality        of    the

circumstances.’”          United States v. Howard, 773 F.3d 519, 528

(4th Cir. 2014) (quoting Gall, 552 U.S. at 51).                             We presume that

a sentence within or below the Guidelines range is presumptively

substantively reasonable.             United States v. Louthian, 756 F.3d
295, 306 (4th Cir.), cert. denied, 135 S. Ct. 421 (2014).                                    A

defendant       rebuts    this     presumption           by     demonstrating        that   the

                                                4
selected         sentence       is    unreasonable          considered    against          the    18

U.S.C. § 3553(a) (2012) factors.                     Id.

       To undermine the presumptive substantive reasonableness of

his sentence, counsel for Slocum suggests that Slocum’s is an

“atypical and truly unusual case,” Appellant’s Br. at 16, citing

Slocum’s relatively limited criminal history; Slocum’s current

family      circumstances,            relative       youth,     and    lack     of    a    father

figure      in    his     childhood;      and    the       potential     good    that      Slocum

could offer society.

       But these facts are not of a sufficient quality to rebut

the   presumption          of    reasonableness         afforded       Slocum’s       sentence,

which was at the low end of his advisory Guidelines range.                                       The

district court offered ample reasons, all of which were rooted

in    the    § 3553(a)          sentencing      factors,       for     rejecting       Slocum’s

request      for     a     downward      variant        sentence       and      imposing         the

selected sentence.              We are charged with giving “due deference to

the district court’s decision that the § 3553(a) factors, on a

whole, justify” the sentence imposed.                         Gall, 552 U.S. at 51.               On

this record, we discern no abuse of discretion in the district

court’s decision to impose a within-Guidelines sentence on this

defendant.

       Accordingly,         we       affirm   the     criminal        judgment.           We    deny

Slocum’s         motion    to     file    a   pro      se    supplemental        brief.           We

dispense         with     oral       argument    because        the      facts       and       legal

                                                 5
contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.



                                                                AFFIRMED




                                   6